___________

                                        No. 95-3244
                                        ___________

United States of America,                    *
                                             *
               Appellee,                     *
                                             *    Appeal from the United States
     v.                                      *    District Court for the
                                             *    Southern District of Iowa.
Mark Clinton Russell,                        *          [UNPUBLISHED]
                                             *
               Appellant.                    *
                                        ___________

                        Submitted:      February 16, 1996

                              Filed:    May 9, 1996
                                        ___________

Before WOLLMAN, HEANEY, and MAGILL, Circuit Judges.
                               ___________


PER CURIAM.


     A       jury found Mark Clinton Russell guilty on all counts of an
indictment charging him with one count of conspiracy to transport stolen
checks and drafts valued at $5,000.00 or more in interstate commerce, a
violation of 18 U.S.C. § 371, and nine counts of transporting stolen checks
and drafts valued at $5,000.00 or more in interstate commerce, a violation
of 18 U.S.C. § 2314.        The district court1 sentenced Russell to twenty-six
months' imprisonment, to be followed by a three-year term of supervised
release,      and   ordered   Russell    to   pay    restitution   in   the     amount   of
$329,043.90.


     On      appeal,   Russell   contends     that    the   district    court    erred   in
permitting the government to impeach him on the basis of statements Russell
had made in a letter to investigating agents in Florida.




         1
       The Honorable Ronald E. Longstaff, United States District
Judge for the Southern District of Iowa.
He also contends that the district court erred in calculating the amount
of loss under section 2B1.1 of the sentencing guidelines.


      Having    reviewed   the   record,   we    are    satisfied   that   Russell's
contentions are without merit.      In light of the fact-intensive nature of
the   case,    an   extended   opinion   would   have    no   precedential    value.
Accordingly, we affirm without further discussion of the issues.             See 8th
Cir. R. 47B.


      A true copy.


              Attest:


                    CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-